Citation Nr: 0842450	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a heart 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for lung cancer, to 
include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a veteran who served on active duty from 
April 1944 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2005 and 
April 2007 by and on behalf of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Although the RO adjudicated the issue of entitlement to 
service connection for atrial fibrillation on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board will address the issue of whether new and material 
evidence was submitted to reopen the claim prior to 
consideration of the service connection claim on the merits.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  An April 2002 rating decision denied entitlement to 
service connection for a heart disorder; the veteran was 
notified but did not appeal.

3.  Evidence added to the record since the April 2002 rating 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.

4.  Atrial fibrillation is not shown to have developed as a 
result of active service or a service-connected disability.

5.  Lung cancer is not shown to have developed as a result of 
active service or a service-connected disability.

6.  The veteran's bronchial asthma is manifested by evidence 
that the disorder requires daily use of systemic parenteral 
high dose corticosteroids.

7.  The issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for entitlement to service connection for a heart disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Atrial fibrillation was not incurred in or aggravated by 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  Lung cancer was not incurred in or aggravated by service 
nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

4.  The criteria for an increased 100 percent schedular 
rating for bronchial asthma have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2008).

5.  The appeal for a total disability rating based on 
individual unemployability is moot.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in September 2004, May 2006, 
September 2006, February 2007, and June 2008.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The veteran was adequately notified of 
these matters by the correspondence issued in September 2006.

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  The Board finds that 
the June 2008 RO letter informed the veteran that he should 
submit evidence showing his service-connected bronchial 
asthma had increased in severity or gotten worse and 
suggested documents and records that would tend to 
demonstrate this worsening.  The veteran was also provided 
information regarding relevant rating criteria.  He was 
subsequently provided a supplemental statement of the case 
re-adjudicating the claim.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Although the veteran submitted correspondence in September 
2008 indicating he had requested an additional medical 
opinion from his VA medical care provider, there is no 
evidence any additional pertinent medical evidence was 
created as a result of his request.  The Board finds that 
further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 2002 rating decision the RO denied entitlement to 
service connection for a heart disorder.  It was noted, in 
essence, that the evidence demonstrated the veteran's atrial 
fibrillation was not related to his service-connected asthma 
disability.  The veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).
In correspondence dated in May 2006 the veteran requested 
that his claim for entitlement to service connection for a 
heart disorder be reopened.  Evidence added to the record 
since the April 2002 rating decision includes VA treatment 
records in March 2007 indicating the veteran's atrial 
fibrillation was secondary to a lung disorder.

Based upon a comprehensive review, the Board finds the 
evidence received in support of the claim for entitlement to 
service connection is new and material.  The recently 
submitted medical evidence includes an opinion relating a 
heart disorder to respiratory disease.  This evidence raises 
a reasonable possibility of substantiating the claim and must 
be considered credible for the purpose of this decision.  
Therefore, the claim must be reopened.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2008).  VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service medical records, including chest X-ray 
film studies, are negative for complaint, treatment, or 
diagnosis of a heart disorder or lung cancer.  A January 1946 
medical board report recommended the veteran be discharged 
due to aggravation of a pre-existing bronchial asthma 
disorder.  A January 1946 rating decision established service 
connection for bronchial asthma.  A 10 percent disability 
rating was assigned.  

VA treatment records dated in April 2001 noted the veteran 
complained of possible irregular heart beats.  He denied any 
history of hypertension or coronary artery disease.  The 
diagnoses included mild hypertension and supraventricular 
arrhythmias.  

VA heart examination in March 2002 included diagnoses of 
chronic asthmatic bronchitis and cardiac arrhythmia.  It was 
the examiner's opinion that coronary heart disease was not 
associated with the veteran's asthmatic bronchitis.  In a 
July 2006 VA respiratory disorders examination report L.C.B., 
M.D., noted a February 2006 chest X-ray revealed 
cardiomegaly.  

VA treatment records dated in April 2005 noted the discovery 
of non-small cell carcinoma in a solitary pulmonary nodule in 
the left lower lobe of the lungs.  The veteran underwent 
radiotherapy in July 2005.  An August 2005 report noted his 
gastroesophageal reflux disease was suspect as significant in 
his development of dyspnea and dysphagia.  

In a form letter, signed in September 2006, and apparently 
created by the veteran or his representative, M.K.N., M.D., 
indicated that lung cancer was "probably related to" his 
chronic bronchitis and asthma.  No rationale for the opinion 
was provided.  Although notified that VA would assist him in 
obtaining private treatment records in support of his claim 
by correspondence issued in February 2007, the veteran 
neither identified pertinent treatment provided by Dr. M.K.N. 
nor authorized VA to assist him in obtaining such records.

VA hospital records dated in February 2007 noted that a long 
discussion with the veteran's primary care provider, K.J.I., 
M.D., who had reviewed his record of medical care prior to 
transfer to VA care, revealed a history of supraventricular 
tachycardia with no actual documented atrial fibrillation.  
The report, signed by resident and attending physicians, 
noted the cause of the veteran's atrial fibrillation was 
unknown, but that it was likely secondary to increased atrial 
size from his long-standing hypertension, as well as, right 
heart strain from chronic obstructive pulmonary disease.  In 
a March 2007 report Dr. K.J.I. provided an assessment of 
atrial fibrillation related to a lung disorder.  It was noted 
that his picture of atrial fibrillation and occasional chest 
pain, dyspnea on exertion, and recurrent use of antibiotics 
for bronchitis were all related to his pulmonary disorders of 
asthma, non-tobacco use chronic obstructive pulmonary 
disease, and carcinoma of the lung.  No rationale, however, 
was provided for the opinion.  

In an October 2007 VA arrhythmia examination Dr. L.C.B. noted 
the veteran's claims file was carefully reviewed, that 
clinical progress notes were reviewed with attention to the 
statements of the treating oncology and cardiology 
specialists, and that information was also elicited from the 
veteran.  The examiner summarized the pertinent medical 
evidence of record and pertinent historical information 
provided by the veteran as to environmental exposure.  It was 
her opinion that it was most likely that the veteran's atrial 
fibrillation was related to hypertensive cardiovascular 
disease as supported by echocardiogram findings and which was 
noted to be one of the most frequent causes of atrial 
fibrillation and associated with increasing age.  Dr. L.C.B. 
further noted that the statements of record speculating on 
the relationship between asthma and arrhythmia were, in 
essence, inconsistent with the cardiology literature, the 
veteran's history of hypertension, echocardiogram findings, 
and the cardiology assessments of record.  

It was also the opinion of Dr. L.C.B. that the veteran's lung 
cancer was most likely related to a genetic predisposition 
with a family history of a mother with non-tobacco use lung 
cancer and additional factors related to exposures such as 
secondhand smoke.  Dr. L.C.B. noted that this opinion was 
consistent with the oncology literature of etiologic factors 
for lung cancer.  She stated it was unlikely asthma had a 
connection in causing lung cancer and that speculation by the 
general medicine doctors of record were not supported by 
oncology.

In correspondence provided in support of his claim the 
veteran asserted that his heart disorder was either caused or 
aggravated by his service-connected bronchial asthma 
disability or the treatment for that disorder.  He also 
asserted, in essence, that the etiology opinion of his VA 
primary care physician should be afforded greater evidentiary 
weight than the opinion of the October 2007 VA examiner.

Based upon the available evidence of record, the Board finds 
that atrial fibrillation and lung cancer are not shown to 
have developed as a result of active service or a service-
connected disability.  There is no evidence of a heart 
disorder or lung cancer manifest during active service or for 
many years after service.  Although the medical evidence of 
record includes VA and private medical opinions relating the 
veteran's atrial fibrillation and lung cancer to asthma and 
respiratory disease, the provided opinions are considered to 
warrant a lesser degree of probative weight than the etiology 
opinions of Dr. L.C.B.  The opinions of Dr. L.C.B. are shown 
to have been based upon a thorough review of the available 
medical evidence, examinations of the veteran, and surveys of 
medical literature.  

The Board finds the opinions of Dr. L.C.B. are persuasive 
that atrial fibrillation and lung cancer were neither 
incurred or aggravated during active service nor as a result 
of a service-connected disability.  There is no competent 
evidence indicating these disorders were aggravated to any 
measurable degree by a service-connected disability or its 
treatment.  The provided October 2007 opinion, however, is 
unequivocal that the veteran's atrial fibrillation was 
incurred as a result of his nonservice-connected hypertension 
and that speculation relating the disorder to asthma was 
inconsistent with the evidence of record and medical 
literature.  Similarly, the October 2007 opinion is 
unequivocal that it was unlikely that asthma had any 
connection with the development of lung cancer and that 
speculation indicating otherwise was not supported by 
oncology literature.

The veteran may sincerely believe that he has atrial 
fibrillation and lung cancer as a result of a service-
connected disability; however, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claims for service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim; in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims for service 
connection for atrial fibrillation or for lung cancer.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).




660
2
Asthma, bronchial:
Rati
ng

FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive 
medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996).

In this case, VA treatment records include an October 15, 
2003, report which included the medication Fluticasone 
500/Salmeterol 50, with instructions for one puff by mouth 
twice a day, in the list of the veteran's active VA 
medicines, as well as methylprednisolone; both drugs are 
corticosteroids.  An October 2003 report by the chief of the 
pulmonary disease section noted his asthma was chronic, 
atopic, and stable.  It was also noted that he was taking the 
maximal therapy for asthma and that he had taken courses of 
systemic steroids.  Likewise, May 2004 and November 2004 
medications lists also included a prescribed steroid inhaler, 
for use twice a day.  A VA examination in February 2005 
included a diagnosis of bronchial asthma.  The examiner noted 
the veteran had significant bronchial disease which impacted 
on his employment prior to retirement.  It was the examiner's 
opinion that he would be able to perform light sedentary 
work, but that he would lose time during acute episodes of 
bronchial asthma.  In February 2006, the veteran submitted 
correspondence from a registered nurse describing the 
medication Fluticasone as a synthetic corticosteroid with 
potent anti-inflammatory activity.  The veteran also provided 
a statement from a pharmacist dated in February 2006 which 
noted his daily need for steroid inhaler therapy. 

VA examination in October 2007 included pulmonary function 
test findings of FEV-1 of 56 percent, post-bronchial dilator, 
and FEV-1/FVC of 89 percent.  A list of active VA medications 
was provided including a prescription for Fluticasone 
500/Salmeterol 50 inhalation disc with one puff by mouth, 
twice a day.  The examiner noted the veteran's asthma was 
best characterized as moderate with persistent exacerbations.  
It was noted his asthma would not necessarily have restricted 
him from work of a moderate activity level for his age in an 
environment without smoke or cats and that records documented 
good activity tolerance in 2002 and 2005. 

Based upon the evidence of record, the Board finds the 
veteran's service-connected bronchial asthma is manifested by 
evidence that the disorder requires daily use of systemic 
parenteral high dose corticosteroids.  The available medical 
evidence demonstrates active VA prescriptions for Fluticasone 
since October 2003 and that competent medical evidence 
demonstrates this medication is a synthetic corticosteroid 
required on a daily basis.  The private medical statements 
provided in this case are consistent with an October 2003 VA 
report by the chief of the pulmonary disease section noting 
the veteran was taking the maximal therapy for asthma and 
that he had taken courses of systemic steroids.  Subsequent 
VA treatment records indicate continued medication treatment 
for bronchial asthma.  Therefore, entitlement to an increased 
100 percent schedular rating is warranted.  
TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2008).  In light of the Board's 
determination that a 100 percent schedular rating is 
warranted for the veteran's service-connected bronchial 
asthma, the claim for entitlement to TDIU is moot.


ORDER

New and material evidence was received and the claim for 
entitlement to service connection for a heart disorder is 
reopened.

Entitlement to service connection for atrial fibrillation, to 
include as secondary to a service-connected disability, is 
denied.

Entitlement to service connection for lung cancer, to include 
as secondary to a service-connected disability, is denied.

Entitlement to an increased 100 percent rating for bronchial 
asthma is granted, subject to the regulations governing the 
payment of monetary awards.

The appeal for entitlement to TDIU is moot.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


